


Exhibit 10.3
April 16, 2013
Re:    Offer of employment with Jazz Pharmaceuticals


Dear Matt,
I am very pleased to invite you to join Jazz Pharmaceuticals. This letter sets
out the basic terms of your employment with Jazz Pharmaceuticals.
1.Duties and Responsibilities. Your initial assignment will be as Senior Vice
President, Corporate Development, reporting to me. This offer is for a full time
position, located at Jazz Pharmaceuticals' offices in Palo Alto. The position
may require you to travel from time to time to other locations as may be
necessary to fulfill your responsibilities. As part of your employment
relationship, you agree to comply with Jazz Pharmaceuticals' policies and
procedures in effect from time to time during your employment. As an exempt
employee, you are expected to work the number of hours required to do your job
well.
2.Salary. Your initial annual base salary will be $350,000 payable in accordance
with Jazz Pharmaceuticals' customary payroll practices, for all hours worked.
Salary is subject to periodic review and adjustment by Jazz Pharmaceuticals, in
accordance with its normal practices; we have a company-wide performance review
process that takes place early in each calendar year. The Company has a cash
bonus plan under which annual bonuses may be given based on the Company meeting
its annual objectives, and each employee's meeting of his or her objectives.
Whether there will be a bonus in any year, and the size of any bonus if there is
one, is within the discretion of the Board of Directors. In addition, Jazz
Pharmaceuticals will pay you a signing bonus of $50,000, less all required
withholdings paid to you in two equal payments. The first payment of $ 25,000 is
payable on the first regular pay day occurring 90 days after your employment
start date, and the second payment of $25,000 on the first regular pay day
occurring six months after your start date, subject to your continued employment
in good standing with Jazz Pharmaceuticals through that time. Should you
voluntarily resign within one year of your start date, you will be expected to
return (i.e., repay) the full amount of the signing bonus to the Company (on or
within 30 days of your resignation or termination date).
3.Benefits. You generally will be eligible to receive all benefits which are
extended to other similarly-situated employees at Jazz Pharmaceuticals,
including medical and dental benefits, life insurance and other benefits offered
to regular employees. You will be eligible for paid time off and holidays in
accordance with Jazz Pharmaceuticals' policies.
4.Equity. Your offer includes a grant of options to purchase 24,000 Jazz
Pharmaceuticals plc ordinary shares and a grant of 12,000 restricted stock units
(RSUs) giving you a right to receive Jazz Pharmaceuticals plc




--------------------------------------------------------------------------------





Page 2    April 16, 2013

ordinary shares at a future date. Subject to your continued employment on each
vesting date, the options will vest 1/4th on the first anniversary of your start
date and 1/48th of the total granted per month thereafter and the RSUs will vest
1/4th annually over four years from the date of grant. The options will have an
exercise price that equals the fair market value of Jazz Pharmaceuticals plc
ordinary shares on the date of the grant. The RSUs will have no exercise price.
The options and RSUs will be proposed for grant the month following your start
date.
5.Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable Jazz Pharmaceuticals to safeguard its proprietary and
confidential information, it is a condition of employment that you sign Jazz
Pharmaceuticals' standard form of "Employee Confidential Information and
Inventions Agreement." We understand that you are likely to have signed similar
agreements with prior employers, and wish to impress upon you that Jazz'
Pharmaceuticals does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers. By accepting this offer, you are representing to
Jazz Pharmaceuticals that your performance of your duties will not violate any
agreements you may have with, or trade secrets of, any third parties. You agree
that, during your employment with Jazz Pharmaceuticals, you will not engage in
any business activity that competes with Jazz Pharmaceuticals, and you will
notify your supervisor if you are considering accepting outside work.
6.Code of Conduct. Jazz Pharmaceuticals is committed to integrity and the
pursuit of excellence in all we do. We fulfill these commitments while upholding
a high level of ethical conduct. The Code of Conduct is one element of Jazz
Pharmaceuticals' efforts to ensure lawful and ethical conduct by the company and
its subsidiaries and their employees, officers and directors. It is a condition
of employment that you read, agree to and sign Jazz Pharmaceuticals' Code of
Conduct in the first week of employment. If you have questions about the Code of
Conduct, please let Human Resources know and we will ensure that you receive
answers to your inquiries as quickly as possible.
7.At-Will Employment. Should you decide to accept our offer, you will be an
"at-will" employee of Jazz Pharmaceuticals. This means that either you or Jazz
Pharmaceuticals may terminate the employment relationship with or without cause
at any time. Participation in any benefit, compensation or bonus program does
not change the nature of the employment relationship, which remains "at-will".
8.Authorization to Work. Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Heather McGaughey, our Senior Vice
President, Human Resources. Your employment is contingent on your ability to
prove your identity and authorization to work in the United States, and your
complying with the government’s employment verification requirements.
9.Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by Jazz Pharmaceuticals.
There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and the Chief Executive Officer of Jazz Pharmaceuticals,
although it is understood that as part



--------------------------------------------------------------------------------





Page 3    April 16, 2013

of the policy of employment at will, Jazz Pharmaceuticals may, from time to
time, in its sole discretion, adjust your salary, incentive compensation and
benefits, as well as your job title, location, duties, responsibilities,
assignments and reporting relationships.
10.Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at Jazz Pharmaceuticals on April
22, 2013. If our offer is acceptable to you, please sign the enclosed copy of
this letter in the space indicated and return it to me by April 16, 2013.
11.Severability. If any provision of this offer is held to be invalid, void or
unenforceable, the remainder of the agreement set forth herein will remain
unaffected, and you and Jazz Pharmaceuticals will work together to achieve the
intent of the affected provisions.
Matt, our team is impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of your joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Jazz Pharmaceuticals.


Sincerely,
/s/ Kate Falberg
Kate Falberg
Executive Vice President & CFO




ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of employment by Jazz Pharmaceuticals on the terms described
in this letter.
Signature:     /s/ Matt Young        
Date:         April 16, 2013        
My start date will be April 22, 2013



